DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2022 has been entered.

Response to Amendment
The amendment filed on July 20, 2022 in response to the previous Office Action (04/20/2022) is acknowledged and has been entered.
	Claims 1 – 19 and 21 are currently pending.

Response to Arguments
 Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 4, 6 – 12, 14 – 19 rejected under 35 U.S.C. 103 as being unpatentable over NPL in view of Kang et al. (US 2015/0277573) in view of “ 10 Best Face Filter Apps Like Snapchat To Spark Your Creativity” (https://banuba.medium.com/best-face-filter-apps-like-snapchat-to-spark-your-creativity-2019-8c0042300e37) (hereinafter Banuba).
Regarding claim 9, NPL disclose an electronic device, comprising: a processor (inherent in mobile devices); and a memory (inherent in mobile device to store the TikTok app) configured to store at least one instruction executable by the processor; wherein the processor is configured to execute the at least one instruction stored in the memory to: display interaction information corresponding to the special-effect sticker (Step 3, 3rd image: display the palm extension test on the screen) in response to a select operation on a special-effect sticker (prop), the interaction information (multiple filter/effects to choose from) comprising one or more options for selection by a user (Steps 1-3: start chattering APP, click [+] below, see the second picture, select the prop, select "Take Off" in the latest column, see the third picture); acquire interaction content from the user, the interaction content being generated based on the interaction information, and the interaction content comprising information of option being selected by user in response to the test, and the interaction content comprises the gesture made by the user (step 4: Next we extend the palm to see that there is a display score in the upper right hand corner); acquire a first video to be displayed, the first video being generated based on the special-effect sticker (step 4, 4th image: Next we extend the palm to see that there is a display score in the upper right hand corner different introductions under different score teammates, the higher the score, the higher the probability of unsolicitation); and generate a second video based on the first video and an additional special effect that matches the interaction content (step 4-5, 5th image: Next we extend the palm to see that there is a display score in the upper right hand corner different introductions under different score teammates, the higher the score, the higher the probability of unsolicitation). NPL fails to explicitly disclose the interaction information comprising a test and one or more options corresponding to the test for selection by a user, wherein test content of the test is configured to cause the user to generate interaction content serving as basis of the test.
	In the same field of endeavor, Kang teaches a device and operating method that displays a function guide image showing the user of the gesture options and prompts the user for gesture input (fig. 2, 6: ¶65-66, 108). In light of the teaching of Kang, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Kang’s teachings in NPL’s system because an artisan of ordinarily skill would recognize that this would allow the user instruction on gesture expectations and prompt interactive engagement from users. The combination fails to explicitly disclose wherein the interaction content comprises a facial expression.
	In the same field of endeavor, Banuba teaches face filters app into the best collections of selfie experiences. You can transform yourself into a celebrity, astronaut, or hipster. See yourself skydiving, on a beach, try on glam accessories, most crazy hairstyles and what not which can include effects with triggers, e.g. open your mouth to start an effect. We support 5 triggers: smile, open mouth, frown, eyebrows up and eyebrows down (p. 2). In light of the teaching of Banumba, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Banuba’s teachings in NPL’s system because an artisan of ordinarily skill would recognize that this would allow the user facial expression as gesture and prompt interactive engagement from users. 

Regarding claim 11, NPL in view of Kang et al. in view of Banuba discloses all of the aforementioned limitations of claim 9. NPL also teaches wherein in the case that the additional special effect comprises non-audio data, the processor is configured to execute the at least one instruction stored in the memory to: determine target image data corresponding to the additional special effect; and synthesize the target image data and a video frame of the first video into a second video. (steps 3-4, 4th and 5th images: object recognition of the palm is required to determine test results, which are synthesized with the image of the palm).
Regarding claim 12, NPL in view of Kang et al. in view of Banuba discloses all of the aforementioned limitations of claim 9. NPL also teaches wherein in the case that the additional special effect comprises non-audio data, the processor is configured to execute the at least one instruction stored in the memory obtain the second video containing the additional special effect by adding the additional special effect to a video frame of the first video (steps 3-4, 4th and 5th images: object recognition of the palm is required to determine test results, which are synthesized with the image of the palm).

Regarding claim 14, NPL in view of Kang et al. in view of Banuba disclose all of the aforementioned limitations of claim 9. NPL also teaches wherein the processor is configured to execute the at least one instruction stored in the memory to search for, according to the interaction content the additional special effect that matches the interaction content from a pre-stored corresponding relationship between the interaction content and the additional special effect (steps 3-4, 4th and 5th images: object recognition of the palm is required to determine test results, which are synthesized with the image of the palm; the results are dependent on the content input by the user).

Regarding claim 15, NPL in view of Kang et al. in view of Banuba disclose all of the aforementioned limitations of claim 9. NPL also teaches wherein the additional special effect comprises at least one of a picture, a text, an audio, and a video (steps 3-4, 4th and 5th images: 90% is presented as text/video).

Regarding claim 16, NPL in view of Kang et al. in view of Banuba disclose all of the aforementioned limitations of claim 9. NPL also teaches wherein the processor is configured to execute the at least one instruction stored in the memory to play the second video (steps 5-6, 5th and 6th images: video is recorded and posted).

Claims 1, 3 – 4 and 6 – 8 rejected as applied to claims 9, 11 – 12 and 14 – 16 above. The method steps as claimed would have been implied by the apparatus of NPL in view of Kang et al. in view of Banuba.

Claims 17 and 19 rejected as applied to claims 9 and 11 above. The method steps as claimed would have been implied by the apparatus of NPL in view of Kang et al. in view of Banuba.

Claim 2, 10 and 18 rejected under 35 U.S.C. 103 as being unpatentable over NPL in view of Kang et al. in view of Banuba in view of NPL2 (“TikTok 2019want, how to get special effects for good things-Baidue experience”, from https://fingyan.baidu.com/article/cb5d6105a5215d005c2fe0e4html  (January7,2019).
Regarding claim 10, NPL in view of Kang et al. discloses all of the aforementioned limitations of claim 9. The combination fails to explicitly disclose wherein the interaction information further comprises information configured to prompt the user to input text or emoji, and the interaction content further comprises text or emoji input by the user.
	In the same field of endeavor, NPL2 teaches the option for the user to input text into a search field to find the option they prefer (p.3, step 3). In light of the teaching of NPL2, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use NPL2’s teaches in NPL’s system because an artisan of ordinarily skill would recognize that this would result in user friendly application able to find filters that the user desires quickly.

Claims 2 and 18 rejected as applied to claim 10 above. The method steps as claimed would have been implied by the apparatus of NPL in view of Kang et al. in view of Banuba in view of NPL2.

Claim 5 and 13 rejected under 35 U.S.C. 103 as being unpatentable over NPL in view of Kang et al. in view of Banuba in view of Berwick et al. (US 2018/0048831).
Regarding claim 13, NPL in view of Kang et al. discloses all of the aforementioned limitations of claim 9. The combination fails to explicitly disclose wherein in the case that the additional special effect comprises audio data, the processor is configured to execute the at least one instruction stored in the memory to obtain the second video containing the additional special effect by synthesizing the audio data in the additional special effect and a video frame of the first video.
	In the same field of endeavor, Berwick teaches pre-designated snapchat style augmented reality lenses/masks might be automatically added to the child's face when in record mode; in the above example, sound activated predesignated voice effects (which could be a mix of audio effects include pitch, EQ, reverb and delays and/or audio samples so that the users voice activates or is made to simulate the sounds of other things or beings e.g car horn, cows moo, or high-pitched squeaky voice sound) might be automatically generated at predesignated auto record points (fig. 10; ¶22, 166-169). In light of the teaching of Berwick, it would have been obvious to one of ordinary skill in the art to use Berwick’s teaching in NPL’s system because an artisan of ordinarily skill would recognize that this would result in a generation of richer videos incorporating images and/or video from more varied sources for an increase in creative content options by the user.

Claim 5 rejected as applied to claim 13 above. The method steps as claimed would have been implied by the apparatus of NPL in view of Kang et al. in view of Banuba in view of Berwick et al.

Claim 21  rejected under 35 U.S.C. 103 as being unpatentable over NPL in view of Kang et al. in view of Banuba in view of Snapfont (“How to Get The Who Is More Filter on Instagram!”, from  https://web.archive.org/web/20200326070556/http://www.snapfont.com/who-is-more-filter-on-instagram/  (March 23, 2020)).
Regarding claim 21, NPL in view of Kang et al. discloses all of the aforementioned limitations of claim 1. The combination fails to explicitly disclose wherein the test content is content about a psychological test.
In the same field of endeavor, SnapFont teaches an Instagram/tiktok filter that is a test with one or more options, wherein test content is about the thoughts the person taking the test has about themselves (p. 1: test is about thoughts about self and other person taking test. p.1, second and third paragraph from bottom: The who is more filter is an interactive social media filter that asks you and a friend/ partner questions. To answer the questions you simply tilt your head toward the person that fits the description better…There are three different game modes that you can play when you use the who is more filter on Instagram. There is the classic who is more filter, the couples edition who is more filter, and the bridge burner who is more filter )(p.3, step 3). In light of the teaching of SnapFont, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use SnapFont’s teachings in NPL’s system because an artisan of ordinarily skill would recognize that this is one of many options for filters (effects) used by the social media platforms to create AR and interactive engagement from users.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698